Citation Nr: 1736369	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-33 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for service-connected bilateral hearing loss from June 27, 2011 to August 27, 2013. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1968 and was awarded the National Defense Service Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Board notes that the Veteran has been in receipt of a 100 percent rating for his service-connected Meniere's disease with vertigo, bilateral hearing loss, and tinnitus associated with bilateral hearing loss since August 27, 2013.  As a 100 percent rating is the maximum payable, the period since August 27, 2013 is not for consideration in this appeal and is reflected as such in the amended caption on the title page.   


FINDING OF FACT

The Veteran's bilateral hearing loss was manifested by, at worst, Level IX hearing loss in the right ear and Level V hearing loss in the left ear from June 27, 2011 to August 27, 2013. 


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for service-connected bilateral hearing loss from June 27, 2011 to August 27, 2013 are met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a compensable evaluation for bilateral hearing loss from June 27, 2011, the date of his claim.  During the course of the appeal, the Veteran contends that his hearing loss worsened and that he is warranted a 40 percent evaluation based on the June 2011 private audiogram.  In support of his contention, the Veteran argues that the August 2011 and September 2012 VA audiograms were inaccurate reflections of his hearing loss.  Board Hearing Transcript at 3-5.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.S. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

The Board will consider entitlement to staged ratings to compensate for time since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009). 

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes eleven auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. §§ 4.85, Tables VI, VIa and VII, Diagnostic Code 6100 (2017).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Additionally, under 38 C.F.R. § 4.85(c), Table VIA will be used when the examiner certifies that use of speech discrimination is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  Here, however, the Veteran's hearing loss does not qualify as "exceptional," for purposes of the application of Table VIA, and thus neither 38 C.F.R. § 4.85(c), Table VIA, nor 38 C.F.R. § 4.86 will be further discussed.

After review of the record, the Board finds that an evaluation of 40 percent is warranted for the Veteran's service-connected bilateral hearing loss from June 27, 2011 to August 27, 2013, but no higher.

The June 2011 private audiogram showed that the Veteran had puretone thresholds of 45, 60, 80, and 80 decibels in the right ear, and 50, 40, 65, and 55 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz.  Average puretone thresholds were 66 decibels in the right ear and 53 decibels in the left ear.  In a March 2012 letter, the Veteran's private otolaryngologist confirmed that speech discrimination scores were obtained by a Maryland CNC test in accordance with 38 C.F.R. § 4.85(a).  Maryland CNC speech audiometry revealed speech recognition ability of 40 percent in the right ear and 72 percent in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IX hearing loss in the right ear and Level V hearing loss in the left ear.  When hearing loss is at Level V in the better ear and Level IX in the poorer ear, a 40 percent rating is assigned under Table VII.

The VA audiogram conducted in conjunction with the August 2011 VA examination showed that the Veteran had puretone thresholds of 20, 35, 70, and 70 decibels in the right ear, and 15, 35, 60, and 55 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz.  Average puretone thresholds were 49 decibels in the right ear and 41 decibels in the left ear.  Maryland CNC speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  When hearing loss is at Level I in the better ear and Level I in the poorer ear, a noncompensable rating is assigned under Table VII.  

Similarly, the VA audiogram conducted in conjunction with the September 2012 VA examination showed that the Veteran had puretone thresholds of 25, 40, 75, and 70 decibels in the right ear, and 20, 35, 60, and 55 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz.  Average puretone thresholds were 53 decibels in the right ear and 43 decibels in the left ear.  Maryland CNC speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  When hearing loss is at Level I in the better ear and Level I in the poorer ear, a noncompensable rating is assigned under Table VII.  

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's service-connected bilateral hearing loss most closely approximates the criteria for a 40 percent rating for the entirety of the appeal period.  The Board finds that the Veteran's testimony is credible and that there is no basis to find that the results of the July 2011 private audiogram are inadequate.  As such, the July 2011 private audiogram and the August 2011 and September 2012 VA audiograms are of equal probative weight.  As there is no reason to discredit the Veteran, given the designations for each ear, as noted above, the Board must assign the 40 percent evaluation.  No higher evaluation is assignable as the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.S. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Here, in light of the positive and negative evidence of record, to include specifically the Veteran's testimony and the July 2011 private audiogram, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's service-connected bilateral hearing loss warrants a compensable evaluation.  Hence, a 40 percent evaluation for service-connected bilateral hearing loss is warranted.  38 U.S.C.S. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial 40 percent evaluation for service-connected bilateral hearing loss, from June 27, 2011 to August 27, 2013, is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


